This is a companion case to the case of Weber v. State, ante,
p. 329, 101 P. 355. Plaintiff in error, Will Hedden, was convicted in the county court of Creek county on an information charging that in Creek county, on March 21, *Page 589 
1908, Will Hedden, John Tinkler, and John Doe (Frank Weber) did sell to one S.W. Barnhill one-half pint of whisky. Defendant was granted a severance. Upon the trial the jury returned a verdict of guilty, motion for new trial was filed, overruled, and exception allowed, and the court pronounced judgment. The case was appealed. At the May, 1909, term said cause was submitted.
Numerous assignments of error are set forth in the petition. However, as the same or a similar instruction was given by the court in this case as that given in the case of State v. Weber,supra, wherein this court, after fully considering the question, held that the giving of such an instruction constitutes reversible error, it is unnecessary to consider the other assignments.
For the reasons set forth in said opinion, this cause is reversed, and remanded to the county court of Creek county.